EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-184240 on FormS-3, and 333-153174 and 333-1972777 on Form S-8 of Dime Community Bancshares, Inc. of our report dated March 16, 2015, relating to the financial statements and effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K. /s/ Crowe Horwath LLP Crowe Horwath LLP New York, New York March 16, 2015
